Citation Nr: 1223837	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  03-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for chloracne of the face and neck, to include whether referral for extraschedular consideration is warranted.  


REPRESENTATION

Veteran represented by:  Emily S. Walger, Esq.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to December 1969.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a December 2009 decision, the Board denied a rating in excess of 30 percent for service-connected chloracne of the face and neck.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 memorandum decision, the Court set aside the Board's decision and remanded the matter to the Board for further adjudication.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Memorandum Decision, the Court noted that the Veteran's most recent VA examination was in 2003.  The Court indicated that the new VA examination should address the extent of any facial scarring.  The Court also noted that there is evidence indicating that the Veteran's skin condition negatively affected his employment as an auto mechanic.  The Court specifically noted the Veteran's report that surgical procedures to lance cysts prevented him from working full time and that flareups of cysts made it impossible for the appellant to do work laying on his back.  The Court remanded the matter to the Board for a new VA examination and readjudication.  

A review of the claims file reflects that the RO afforded the Veteran a VA examination of his skin in August 2011, prior to the Court's memorandum decision. The report of the VA examination is associated with the claims file. 

The Board notes that the rating criteria pertaining to the Veteran's skin disability were revised during the course of this appeal.  The provisions of VA's Schedule for Rating Disabilities pertaining to the skin were revised, effective August 30, 2002.
When regulations are changed during the course of the Veteran's appeal, the criteria that are to the advantage of the Veteran should be applied.  However, if the revised regulations are more favorable to the Veteran, then an award of an increased rating based on a change in law may be granted retroactive to, but no earlier than, the effective date of the change.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422  (2000).

In a brief in support of the claim, the Veteran's attorney argued  that a 50 percent rating is warranted pursuant to Diagnostic Code 7806, in effect prior to August 30, 2002.  

Prior to August 30, 2002, Diagnostic Code 7806 pertained to the evaluation of eczema and provided that a 30 percent rating was assignable with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was assignable with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant.   38 C.F.R. § 4.118,  Diagnostic Code 7806 (2001).

The VA examination report of August 2011 did not provide findings sufficient to evaluate the Veteran's disability under the prior version of Diagnostic Code 7806.  
VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).  Thus, the Board finds that a new VA examination is necessary.  

Thereafter, the AOJ must consider all of the additional evidence received since the prior SSOC and readjudicate the claim in a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 19.31 (2011).  

In  light of the foregoing, the Veteran should be scheduled for a new VA examination to address the severity of chloracne of the face and neck, with consideration of both Diagnostic Codes 7806 ( in effect prior to August 30, 2002) and Diagnostic Code 7829.  

The Board notes that, in February 2012, the Veteran submitted an authorization for treatment records from the North Mississippi Medical Center for treatment received in January 2012.  It appears the RO requested the records in May 2012; however, no response was received.  The records are not currently associated with the claims file.  Therefore, on remand, the RO should obtain those records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records from North Mississippi Medical Center.  A negative response should be requested if the records are not available.  The Veteran  should be advised in writing of the status of all requests for the records.   

2.  Schedule the Veteran for a VA examination of his skin.     The claims file should be provided for the examiner's review in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.

3.  The examiner should perform a thorough examination and should provide detailed findings regarding the severity of chloracne.

a.  The examiner should comment on the extent, if any, of the Veteran's scarring on his face.  The examiner should indicate whether there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or whether four or five characteristics of disfigurement are present (pictures are requested).

b.  The examiner should address the rating criteria of Diagnostic Code 7806 in effect prior to August 30, 2002.  The examination must specifically address whether there is ulceration of extensive exfoliation or crusting and systemic or nervous manifestations or exceptional repugnancy.  38 C.F.R. § 4.118,  Diagnostic Code 7806 (2002). 

3.  The examiner should describe all occupational impacts associated with chloracne of the face and neck.  If the Veteran is not currently employed, the examiner should state whether the Veteran's unemployment is related to his service-connected chloracne (if possible, not required).  The examiner should provide a detailed rationale for any opinion regarding the occupational impacts of the Veteran's disability.  

4.  After the requested development is completed, the claim for an increased rating for chloracne of the face and neck, to include on an extraschedular basis, should be readjudicated.  The rating criteria of Diagnostic Code 7806 in effect prior to August 30, 2002 should be considered.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond. 
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


